           Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 1 of 7


Michael T. Pines
619-771-5302
magicalmichael100@gmail.com



                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF COLUMBIA



     NATIONAL VETERANS LEGAL
     SERVICES PROGRAM, et. al.                          Case No. 1:16-cv-00745-PLF

                            Plaintiffs


     v.

     UNITED STATES OF AMERICA,

                            Defendant


                                               INTRODUCTION

          When Michael T. Pines is a party or involved in a case in any way, courts violate the Code

of Conduct. The violations are clear, blatant, and repetitive. This started when Pines filed

bankruptcy in 2010. The details concerning this are set forth in a draft complaint to possibly be

filed in a bankruptcy court, a copy of which was filed initially and it has been updated. This court

sealed it.

          The reason for this is not hard to discern. Pines was credited with being one of the first to

expose the criminal conduct of the “Too Big To Fail and Too Big To Jail Banks”. First probably

in the San Diego Free Press and then all over the world.

          As the well known nickname implies, the large financial institutions are too big to allow


                                                 1
            Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 2 of 7


them to fail and no high ranking bank executive has ever been charged with a crime. In fact,

nothing is allowed to happen to the Banks that is a serious detriment. This is because if the banks

are put in danger, the entire system of the United States is put in jeopardy. The federal and state

governments support the Banks in committing their crimes. Millions of articles, books and

movies were made about this because of the 2008 financial crisis. The famous Occupy Movement

was based on this.

       An excellent documentary explaining all this is The Con (www.thecon.tv) which is

incorporated herein by reference.

       Judges are a part of the system and don’t want it to fail. Hence, it is rare to find a judge

who will do the right thing, but it does happen. As for home loans, theoretically, everyone is

entitled to a “free house”. Washington state attorney Scott Safne has documented the fact that

most judge’s retirement funds are invested in Asset Backed Securities , and usually Mortgage

Backed Securities so have at least the appearnace of impropriety and potential conflicts of

interest.

       This persists even at the Couts Of Appeal.

       So, Pines only asks for the court to be honest and if the judge can’t afford Pines due

process to so whatever he deems appropriate.

       Pines will trust whatever the judge says and if he says he can be impartial, Pines will

accept it.

                 UNUSUAL THINGS HAVE HAPPENED IN THIS CASE ALREADY

       When Pines tried to file his original Motion to Intervene and related pleadings the clerk did

not file it. This was improper. Since filings are often time sensative, the clerk is required by law

to file anything he or she is given if it is in a form that it can be filed. If there are problems with

                                               2
         Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 3 of 7


the filing the party is notified.

       Pines submitted a motion to be allowed to file electronically in this court on July 27, 2021

and has not received a response.

       Instead of the clerk filing the papers, they were submitted by the clerk to the judge seeking

permission from the court to file. Pines has never seen or heard of this before. It took some time,

but the court allowed the filing. But the court sealed many of the filings and heavily redacted

what was published with no explanation. It is unlikely the court will be able to hide these things

forever. The court ordered the parties to file a response to the intervention motion filed by Pines

by September 10, 2021.

       On September 8, 2021, the United States moved for an extension of time. In the motion,

counsel disclosed that Pines already said he would be opposed to any extensions. Pines has not

been allowed to receive service by ECF (something else that is unusual) but the U.S. Attorney

emailed Pines the motion and Pines tried to file Opposition on September 9, 2021 but it has not

yet been filed to Pines’ knowledge.

       Before Pines could respond and in denying him due process, the court granted the

requested extension on September 9, 2021. This was in flagrant violation of the rules that parties

have a chance to respond to a motion before the court rules. (See, e.g. LCvR 16.1).

       There has been gross misconduct by all the attorneys in this case as set forth in the

Opposition to the Motion for Extension of Time which Pines has been trying to file. Counsel has

wasted 5 years of this court’s time and that of the court of appeal as set forth in that motion.

                                           PINES’ REQUEST

       Pines is aware the federal judges in D.C. have a retirement plan that is probably invested in

securitized cash flows. As described in the draft complaint for bankruptcy court, that is illegal.

                                              3
        Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 4 of 7


Pines does not care about that. It is likely there is no judge in the United States that does not have

investments in securities of some sort and if that were a basis for disqualification no court could

hear Pines’ matters.

      Pines only requests the court disclose any potential conflicts or things that might give the

appearance of impropriety in addition to what has been described above and state honestly if he

can hear this case. Pines will accept whatever the court says. If the court doesn’t believe it can be

impartial and afford Pines due process, perhaps another judge can and the case can be transferred

but it may be hard to find a judge.

      AN EXAMPLE OF WHAT OTHER UNETHICAL COURTS HAVE DONE

      Besides the clearly corrupt judge in Pines’ bankruptcy, there is another more recent

example.

      Pines was the victim of a serious crime including threats made on his life while living in

Sequim, Washington. The facts have never been disputed by anyone. Pines was the victim of an

illegal eviction and crimes. The City Attorney and County Prosecutor refused to do anything. So

far, the F.B.I. has done nothing.

       Pines removed the case to federal court which was proper since Pines had claims based on

federal statutes. The federal court complaint sets forth many of the facts. It was filed in the

UNITED STATES DISTRICT COURT , WESTERN DISTRICT OF WASHINGTON, Case No.

3:21-cv-05233-BHS. It is requested the court read the file.

      The federal court remanded the case to state court on its own initiative without

explanation. Pines filed an appeal in the state court eviction case. COURT OF APPEALS,

DIVISION II OF THE STATE OF WASHINGTON, APPELLATE CASE #: 55532-8-II,

Superior Court Case No. 21-2-00173-05. That court made rulings that make no sense at all

                                              4
           Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 5 of 7


already.

         Pines filed a motion to disqualify the judge in federal court which was never heard since

the court simply refused to hear anything Pines had to say, denying him access to the federal

court.

         Pines filed an emergency writ with the Ninth Circuit Court of Appeal which refused to get

involved. (Appeal No. 21-71023).

         Pines filed an emergency Writ with the Washington Supreme Court which was summarily

denied.

         To be sure Pines would not be evicted he filed a bankruptcy in the Washington Bankruptcy

Court. The parties adverse to Pines clearly violated the stay.

         As soon as the bankruptcy court read the file it dismissed the case on its own and refused

to hear Pines actions for violation of the stay.

         When Pines questioned this, the court wrote a letter saying it really didn't completely

terminate the case. But when Pines asked it to then proceed on his actions for violation of the

stay, the court refused.

         Pines didn’t even waste his time complaining about the ethical violations of the federal

judges to the Ninth Circuit where such complaints are filed since the Ninth Circuit was already

aware of the situation and itself acted unethically in denying Pines any relief.

         Pines reported the state court judges to the Washington Judicial Commission and this

achieved nothing. Pines reported all counsel to the Washington state bar and this achieved

nothing.

         Pines wasted a great deal of money on filing fees in these courts.

         Reuters recently published a report about how much corruption there is in the judiciary.

                                               5
        Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 6 of 7


(https://www.reuters.com/investigates/special-report/usa-judges-misconduct/).

       This is incredibly frightening to Pines and others. If people have no place to go to try to

obtain justice peaceably, they may have no choice but to resort to violence.

       It has been widely reported that the justice system in the United States is badly broken. The

idea of packing the U.S. Supreme Court has been much in the news lately.

       When a society has no such system it seems doomed to fail. Many think the United States

is on the brink.

       Pines was put in jail, prison, and mental hospitals for speaking the truth. Now, if Pines

can’t find a judge to hear his claims fairly, a further grave injustice will have been done to him.

                                 MOTION FOR RECONSIDERATION

       Pines requests the court reconsider the granting of an extension of time to respond to

Pines’ motion to intervene, for class decertification, and for sanctions, and consider the

Opposition/Declaration Pines. Today, (September 9, 2021) Pines requested the clerk file it by

sending it to the only emails he has. Hopefully it will get filed. So far, Pines has not been allowed

to file electronically and if the court wants to continue to have a special procedure for Pines to

file pleadings, Pines will comply so long as things get filed and he is heard.

       Pines alerted the judicial assistant Marissa V. Ahari by phone to what was going on and she

said she would alert the judge and to contact the clerk about getting things filed.

       Pines won’t even bother to brief the fact that reconsideration is warranted even though

technically, there is no such thing named such under federal law. Such motions are usually based

on F.R.C.P. Rule 59 or 60. If nothing else, Rule 60 provides that decisions or orders can be set

aside “for any other reason that justifies relief.

       This court is undoubtedly familiar with such motions and applicable law, as they are filed

                                               6
        Case 1:16-cv-00745-PLF Document 121 Filed 09/09/21 Page 7 of 7


all the time so unless the court requests briefing Pines won’t take the time.

      As a practical matter, since the court did not have, or consider the evidence or arguments of

Pines, the Opposition/Declaration are new matters the court did not consider.

      Respectfully Submitted,

      Dated: September 9, 2021                       /s/ Michael T. Pines




                                             7
